OPINION

Per Curiam:

Appellant, who had leased land from the respondents, filed suit seeking to recover damages for respondents’ breach of the covenant of quiet enjoyment. The district court denied recovery, finding that the breach did not cause the damages for which recovery was sought. This appeal followed.
The court has reviewed the proceedings, briefs and record, and after hearing oral argument, has determined that there is no merit to this appeal. Trustees of the Church of Universology v. State, 95 Nev. 338, 594 P.2d 706 (1979); Bradley v. Bradley, 95 Nev. 201, 591 P.2d 663 (1979).
Affirmed.